Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 6/23/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/18/2020, 5/4/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	Drawings not been filed as of the mailing of this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yokoyama (US 2017/0054147) in view of Kuzuo (JP 2000-030693).
Regarding claim 1, Yokoyama discloses a positive electrode active material for a non-aqueous electrolyte secondary battery, comprising:
a Ni-containing lithium transition metal oxide having a layered structure [0061], wherein
a proportion of Ni in the lithium transition metal oxide is 91 mol% to 99 mol% relative to the total number of moles of metal elements except for Li.  See example 1.
Regarding claim 2, the lithium transition metal oxide includes Al [0328].
Regarding claim 1, Yokoyama does not disclose 1 to 2.5 mol% of transition metals are present in a Li layer of the layered structure, relative to the total molar amount of transition metals in the Ni-containing lithium transition metal oxide, Kuzuo teaches a positive electrode active material having a site occupancy of a metal ion other than lithium at the 3a site is 3% or less [0008].  The charge and discharge reaction of the battery proceeds by reversibly allowing Li ions of a 3a to enter and exit.  Therefore, when another metal ion is mixed into the 3a site which is a diffusion path of Li in the solid phase, the diffusion path is inhibited, which may cause deterioration of the charge-discharge characteristics of the battery [0011].  The site occupancy of the non-lithium ions at the 3a site obtained from the Rieveld analysis result of X-ray diffraction is 3% or less, and is 2% or less [0012].  For example, example 1 shows the 3a site occupancy of 1.7%.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the positive electrode active material of Yokoyama with a transition metals present in a Li layer of the layered structure in the amount of less than 2%, say 1.7%, as taught by Kuzuo, for the benefit of preventing lithium ion diffusion.

Regarding claim 1, a half width n of a diffraction peak of the (208) plane of the lithium transition metal oxide, in an X-ray diffraction pattern with X-ray diffraction, is 0.30° <n <0.50°, the instant Specification states:
[0013] 10 A positive electrode active material for a non-aqueous electrolyte secondary battery according to one aspect of the present disclosure has a Ni-containing lithium transition metal oxide having a layered structure, wherein the proportion of Ni in the lithium transition metal oxide is 91 mol% to 99 mol% relative to the total number of moles of metal elements except for Li, 1 mol% to 2.5 mol% of transition metals are present in a Li15 layer of the layered structure, relative to the total molar amount of transition metals in the Ni-containing lithium transition metal oxide, and the half width n of the diffraction peak of the (208) plane, in an X-ray diffraction pattern with X-ray diffraction, is 0.300 < n < 0.50°. 
It is noted that Yokoyama modified by Kazuo meets this limitation.
Regarding claim 3,Yokoyama discloses a lattice constant c representing a c-axis length, in the range of 14.18 A<c<14.21 A [0079-0081].

Regarding claim 3, a crystal structure of the lithium transition metal oxide, determined from the result of analysis of an X-ray diffraction pattern with X- ray diffraction, has a lattice constant a representing an a-axis length, in the range of 2.872 A<a< 2.875 A, and 
Regarding claim 4, the lithium transition metal oxide has a crystallite size s in the range of 400 A <s < 500 A, as calculated from a half width of a diffraction peak of the (104) plane, in an X-ray diffraction pattern with X-ray diffraction, according to the Scherrer's equation, the instant Specification states:
[0041] The method for producing the Ni-containing lithium transition metal oxide 5 comprises, for example, a first step of obtaining a composite oxide including Ni and any metal element, a second step of mixing the composite oxide obtained in the first step with a Li compound, and a third step of firing the mixture. Each of parameters of the Ni- containing lithium transition metal oxide finally obtained, for example, the amount of transition metals in a Li layer of the layered structure, the half width n of the diffraction 10 peak of the (208) plane, the lattice constant a, the lattice constant c and the crystallite size s is adjusted by controlling, for example, the mixing ratio of raw materials in the second step, and the firing temperature and time in the third step. (emphasis added)
 [0042] In the first step, for example, the composite oxide including Ni and any metal 15element is obtained by, with stirring of a metal salt solution including Ni and any metal element (Co, Al, Mn, and the like), dropping a solution of an alkali such as sodium hydroxide and adjusting the pH to an alkaline value (for example, 8.5 to 11.5) to thereby precipitate (co-precipitate) a composite hydroxide including Ni and any metal element, and firing the composite hydroxide. The compounding ratio of Ni and any metal element may20 be appropriately determined so that the proportion of Ni is in the range from 91 mol% to 99 mol%. The firing temperature is not particularly limited, and is, for example, in the range from 500°C to 600°C. 
[0043] In the second step, the composite oxide obtained in the first step is mixed with a Li25 compound, to thereby obtain a mixture. The mixing ratio of the composite oxide obtained in the first step and the Li compound is, for example, preferably any ratio so that the molar ratio of metal elements except for Li : Li is in the range from 1:0.98 to 1:1.15, from the viewpoint that adjustment of each of the parameters to the defined range is facilitated. In- 13 - the second step, any other metal raw material may be, if necessary, added in mixing of the composite oxide obtained in the first step with the Li compound. Such any other metal raw material is, for example, any oxide including a metal element other than the metal elements constituting the composite oxide obtained in the first step, and Li. 
5 [0044] In the third step, the mixture obtained in the second step is fired at a predetermined temperature for a predetermined time to thereby obtain the Ni-containing lithium transition metal oxide according to the present embodiment. The firing of the mixture in the third step is preferably, for example, two-stage firing from the viewpoint that adjustment of each10 of the parameters to the defined range is facilitated. The firing temperature at the first stage is, for example, preferably in the range from 450°C to 680°C. The firing temperature at the second stage is preferably a temperature higher than the firing temperature at the first stage, and is, for example, preferably in the range from 700°C to 800°C. Each of the firing times at the first stage and the second stage is, for example,15 preferably 3 to 10 hours. The firing of the mixture obtained in the second step is preferably performed in an oxygen gas flow. 
[0045] The time until the temperature is above the firing temperature at the first stage, with the respect to the firing time in the third step, is preferably 10 hours or less. The time20 until the temperature is above the firing temperature at the first stage includes the time from the start of temperature rise to the firing temperature at the second stage after completion of the firing at the first stage, until the temperature is below the firing temperature at the first stage after completion of the firing at the second stage. The difference between the firing temperature at the first stage and the firing temperature at the25 second stage is preferably 40°C or more and 300°C or less. (emphasis added)

Yokoyama discloses:
[0327] First of all, a temperature inside a reactor was controlled to 49.5° C. While a reaction solution in the reactor was maintained to pH 13.0 by using a 20% by mass aqueous solution of sodium hydroxide at a liquid temperature of 25° C., a mixed aqueous solution of nickel sulfate and cobalt sulfate, an aqueous solution of sodium aluminate, and 25% by mass aqueous ammonia were added to the reaction solution. The resulting mixture was collected by overflowing. Furthermore, the reaction mixture was washed with a 45 g/L aqueous solution of sodium hydroxide having a pH of 12.5 at a liquid temperature of 25° C., and then the reaction mixture was washed with water and dried, to give a nickel composite hydroxide (neutralization crystallization method).
[0328] This nickel composite hydroxide was composed of secondary particles in which plural primary particles having a size of 1 μm or less were aggregated to form a spherical particle. The nickel composite hydroxide was analyzed by an ICP method. As a result, it was confirmed that the nickel composite hydroxide was a nickel composite hydroxide in which the molar ratio of Ni:Co:Al was 94:3:3.
[0329] The average particle diameter on the basis of volume MV of this nickel composite hydroxide was 13 μm as determined by a laser diffraction scattering method.
[0330] In addition, the quantitative analysis of sulfur was carried out by an ICP emission spectrometry, and the content of sulfate radical was determined by regarding that sulfur is completely oxidized to sulfate radical (SO.sub.4). As a result, the content of the sulfate radical was 0.28% by mass. The content of the sulfate radical in the nickel composite hydroxide is shown in Table 1.
[0331] Next, this nickel composite hydroxide was oxidized and calcined at 600° C. in the air, to give nickel composite oxide. Thereafter, the nickel composite hydroxide and lithium hydroxide monohydrate were weighed, and the nickel composite hydroxide was mixed with the lithium hydroxide monohydrate so that the molar ratio of Ni:Co:Al:Li was 0.94:0.03:0.03:1.025, to give a lithium-containing mixture.
[0332] The resulting lithium-containing mixture was provisionally calcined at 500° C. for 3 hours in an oxygen-containing atmosphere by using an electric furnace, then the mixture was maintained at 745° C. for 3 hours, and calcining was carried out by controlling the period of time from the initiation of increasing the temperature to the end of maintaining the temperature to 20 hours. Thereafter, the mixture was cooled to room temperature in the electric furnace, and pulverized to give a calcined powder in which a tungsten compound was included (hereinafter, referred to as base material).
[0333] The base material thus obtained was analyzed by an ICP method. As a result, it was confirmed that the molar ratio of Ni:Co:Al:Li was 0.94:0.03:0.03:1.024.
[0334] Next, pure water of 20° C. was added to the base material thus obtained, to give slurry containing 750 g of the base material based on 1 L of water. This slurry was stirred for 20 minutes, and then passed through a filter press and dehydrated to give a base material cake.
[0335] The addition of tungsten to this base material was carried out by passing an alkali solution (W) including a tungsten compound through the base material cake which had been dehydrated in the filter press, dehydrating again the base material, and dispersing the tungsten (W) on the surface of the primary particle of the base material.
[0336] Incidentally, the amount of the tungsten compound added is determined by the concentration of tungsten in the alkali solution (W) which is passed through, and the moisture content of the base material cake after dehydration. In other words, the amount of tungsten contained in the moisture after dehydration is to be an added amount.
[0337] In this working example, an alkali solution (W) having a concentration of tungsten of 0.58 moles/L, which was prepared by adding 131.8 g of tungsten oxide (WO.sub.3) to an aqueous solution prepared by dissolving 50.6 g of lithium hydroxide (LiOH.H.sub.2O) in 1 L of pure water, was used.
[0338] The content of moisture in the base material cake after dehydration was 6.1%.
[0339] The lithium-nickel composite oxide wetted with the alkali solution (W) thus obtained was allowed to stand and dried for 10 hours by using a vacuum dryer heated to 190° C.
[0340] Finally, the lithium-nickel composite oxide was pulverized by passing through a sieve having an opening of 38 μm, to give a positive electrode active material having a fine particle containing W and Li on the surface of primary particle.
[0341] The composition of the positive electrode active material thus obtained was analyzed by an ICP method. As a result, it was confirmed that the molar ratio of Ni:Co:Al:Li was 0.94:0.03:0.03:0.99 and that the content of tungsten was 0.35 atom % based on the sum of the numbers of Ni, Co and Al atoms. (emphasis added)

It appears that the processes of the Applicants and Yokoyama are similar, and hence meets the limitations of claims 3 and 4.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 5, Yokohama modified by Kuzuo teaches a non-aqueous electrolyte secondary battery comprising a positive electrode including the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724